                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


ELSI CARDONA RIVERA                                       CIVIL ACTION


VERSUS                                                    NO: 18-6916


HEATHER BECHTLER ET AL.                                   SECTION: “H”



                                 ORDER AND REASONS
         Before the Court is Plaintiff’s Motion to Remand (Doc. 24). For the
following reasons, the Motion is DENIED.


                                       BACKGROUND
         This personal injury suit arises out of Plaintiff Elsi Cardona Rivera’s
vehicle collision with Defendant Heather Bechtler. On November 2, 2017,
Bechtler allegedly failed to yield the right of way, struck Plaintiff’s vehicle, and
caused injuries to Plaintiff’s neck and back. At the time of the crash, Defendant
Bechtler was driving a vehicle owned by Stephen Baldini and insured by
Defendant USAA Casualty Insurance Company (“USAA”). Plaintiff sued
Defendants Bechtler and USAA in the Civil District Court for the Parish of
Orleans. 1
         Defendants timely removed Plaintiff’s suit to this Court on diversity
grounds. After removal, Plaintiff filed a Supplemental and Amending
Complaint adding Defendant South Carolina Farm Bureau Insurance
Company (“Farm Bureau”), Defendant Bechtler’s liability insurer. Plaintiff


1   Stephen Baldini is not a party to this litigation.
later settled her claim with Defendant USAA, and it was dismissed from this
suit.
        On June 3, 2019, Plaintiff filed the instant Motion to Remand arguing
that diversity jurisdiction no longer exists because the sole remaining
insurance policy at issue has a $50,000 limit. Defendant Farm Bureau opposes
the Motion on the ground that the amount in controversy for jurisdictional
purposes is established at the time of removal, and at that time it was well
over $75,000.


                                  LEGAL STANDARD
        Generally, a defendant may remove a civil state court action to federal
court if the federal court has original jurisdiction over the action. 2 The burden
is on the removing party to show “that federal jurisdiction exists and that
removal was proper.” 3 When determining whether federal jurisdiction exists,
courts consider “the claims in the state court petition as they existed at the
time of removal.” 4 District courts must “strictly construe” the removal statute,
“and any doubt about the propriety of removal must be resolved in favor of
remand.” 5 “If at any time before final judgment it appears that the district
court lacks subject matter jurisdiction, the case shall be remanded.” 6




2   28 U.S.C. § 1441.
3   Barker v. Hercules Offshore, Inc., 713 F.3d 208, 212 (5th Cir. 2013) (quoting Manguno v.
    Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 722 (5th Cir. 2002)).
4   Pullman v. Jenkins, 305 U.S. 534, 537 (1939); Manguno, 276 F.3d at 723. See also Cavallini
    v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 (5th Cir. 1995) (explaining why courts
    should determine removability in diversity cases based on the allegations known at the
    time of removal).
5   Gasch v. Hartford Acc. & Indem. Co., 491 F.3d 278, 281–82 (5th Cir. 2007).
6   28 U.S.C. § 1447(c).
                              LAW AND ANALYSIS
      Under 28 U.S.C. 1332, “district courts shall have original jurisdiction of
all civil actions where the matter in controversy exceeds the sum or value of
$75,000, exclusive of interest and costs, and is between . . . citizens of different
states.” The parties agree that complete diversity exists. What they disagree
about is whether the amount in controversy is more than $75,000.
      When a plaintiff alleges an amount greater than the required amount in
controversy, “that amount controls if made in good faith.” 7 Louisiana law,
however, “ordinarily does not permit plaintiffs to plead a specific amount of
money damages,” 8 which is exactly the situation here. 9
      When a plaintiff has alleged an indeterminate amount of damages, the
Fifth Circuit requires the removing defendant to prove by a preponderance of
the evidence that the amount in controversy exceeds $75,000. 10 A defendant
can satisfy this requirement by demonstrating either that the claims are
facially apparent to exceed $75,000 or by producing summary judgment type
evidence to show that the amount in controversy exceeds $75,000. 11
          I.    Facially Apparent Standard
      If a plaintiff’s allegations “support a substantially large[] monetary
basis,” it is facially apparent from the petition that the claimed damages
exceed $75,000. 12 Here, Plaintiff states that the amount due to her is greater
than $50,000. 13 Also, Plaintiff alleges that she has suffered permanent injury


7  Davisson v. State Farm Mut. Auto. Ins. Co., No. 17-6189, 2017 WL 4402235, at *4 (E.D.
   La. Oct. 3, 2017).
8 Thompson v. Acceptance Indem. Ins. Co., No. 14-1424, 2014 WL 7369733, at *3 (E.D. La.

   Dec. 29, 2014).
9 See Doc. 1-1.
10 Davisson, 2017 WL 4402235, at *4.
11 Michael v. Blackhawk Transport, Inc., 2019 WL 549610, at *1 (E.D. La. 2019) (citing

   Manguno, 276 F.3d at 723).
12 Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).
13 Doc. 1-1 at 2.
in addition to physical pain and suffering, mental pain and suffering, loss of
earnings, loss of earning capacity, and medical expenses. 14
       The damages alleged here are of the same variety that appear in most
personal injury suits. 15 Even though Plaintiff alleges damages of more than
$50,000, it is not facially apparent that the amount in controversy is more than
$75,000.
           II.   Summary Judgment Type Evidence
       Although the amount in controversy is not facially apparent from the
plaintiff’s petition, the defendant still can present summary judgment type
evidence to prove by a preponderance of the evidence that the amount in
controversy is greater than $75,000. 16 The court specifically notes here that
“[p]ost-removal events do not affect . . . properly established jurisdiction” at the
time of removal. 17 Even an amendment to the complaint limiting damages for
jurisdictional purposes cannot divest jurisdiction. 18
       Here, Defendants produced medical bills submitted to Plaintiff’s
insurer—not including expenses Plaintiff incurred on the day of the accident—
totaling $23,891.16. 19 Additionally, Defendants produced evidence showing
that, among other injuries, Plaintiff suffered two herniated discs, which will
likely result in future medical treatment. 20 Nearly two decades ago,
Louisiana’s Fifth Circuit Court of Appeal held that “the lowest [reasonable]




14 Id. at 3.
15 See Touchet v. Union Oil Co. of Cal., No. 01-2394, 2002 WL 465167 at 2* (E.D. La. Mar. 26,
   2002).
16 Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1336 (5th Cir. 1995); Manguno, 276 F.3d at

   723.
17 Louisiana v. Am. Nat. Prop. Cas. Co., 746 F.3d 633, 636 (5th Cir. 2014).
18 Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1336 (5th Cir. 1995).
19 See Doc. 1 at 3.
20 See id. at 3–5.
general damage award” for even a single “non-surgical herniated disc” was
$50,000. 21
         The Court notes that the amount in controversy was not challenged at
the time of removal, and Plaintiff pleaded in her petition that the Defendants
were “indebted unto [her] in the full and true sum of more than $50,000.” 22
Considering Plaintiff’s documented medical expenses, her injuries, and her
likely future medical expenses, Defendants have shown by a preponderance of
the evidence that the amount in controversy was greater than $75,000 at the
time of removal.
          The parties are completely diverse, and the amount in controversy was
greater than $75,000 at the time of removal. The reduction of the amount in
controversy subsequent to removal did not affect this Court’s jurisdiction.


                                           CONCLUSION

         For the foregoing reasons, Plaintiff’s Motion to Remand is DENIED.



                            New Orleans, Louisiana this 6th day of August, 2019.




                                             ____________________________________
                                             JANE TRICHE MILAZZO
                                             UNITED STATES DISTRICT JUDGE




21   Webb v. Horton, 812 So. 2d 91, 99 (La. App. 5 Cir. 2002).
22   See Doc. 1-1 at 2.
